PER CURIAM
*124In this involuntary commitment case, defendant appeals a judgment committing him to the custody of the Department of Human Services for a period not to exceed one year. ORS 427.290. Appellant argues that the trial court erred in concluding that, due to an intellectual disability, he was a danger to others and unable to care for his basic personal needs. ORS 427.215. The state concedes that the record lacks clear and convincing evidence to support an order for involuntary commitment and that the trial court's order should be reversed. We accept the state's concession. Accordingly, we reverse the judgment of commitment.
Reversed.